Exhibit 10.10

SUBSCRIPTION AGREEMENT

This Subscription Agreement is entered into and dated as of March 22, 2012 (this
“Agreement”), by and among Dialogic Inc., a Delaware corporation with offices
located at 1504 McCarthy Boulevard Milpitas, California 95035-7405 (the
“Company”) and the purchasers identified on the Schedule of Purchasers attached
hereto (each, a “Purchaser” and, together, the “Purchasers”). Capitalized terms
not defined below shall have the meaning as set forth in Section 1.1.

RECITALS

A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B. The Company is a borrower under that certain second amended and restated
credit agreement (the “Existing Credit Agreement”) dated as of October 1, 2010
by and among Dialogic Corporation, a British Columbia corporation (the
“Borrower”), the Company as the parent of the Borrower, the Purchasers as
lenders party thereto, and Obsidian, LLC in its capacities as administrative
agent and collateral agent, pursuant to which the Company has $92,833,006.75 in
outstanding obligations (the “Loans”) owed to the Purchasers.

C. To induce the Purchasers to enter into the Third Amended and Restated Credit
Agreement, in the form attached hereto as Exhibit A (the Existing Credit
Agreement as so amended and restated, the “Credit Agreement”, and together with
any other loan and/or security documents referenced therein, the “Credit
Documents”), the Company has agreed to issue the Warrants described below to the
Purchasers as payment of the Yield Enhancement Premium (as defined in the Credit
Agreement).

D. Each Purchaser wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, a warrant to acquire up to that
aggregate number of shares of Common Stock set forth opposite such Purchaser’s
name in column (3) on the Schedule of Purchasers, in the form attached hereto as
Exhibit B (the “Warrants”) (as exercised, collectively, the “Warrant Shares”),
subject to adjustment for any stock split, stock dividend, stock split, stock
combination, reclassification or similar transaction.

E. At the Closing, the parties hereto shall amend and restate that certain
Registration Rights Agreement, dated as of October 1, 2010, by and among Veraz
Networks, Inc. (now known as Dialogic Inc.), certain Purchasers and certain
other parties thereto, in the form attached hereto as Exhibit C (as amended and
restated, the “Registration Rights Agreement”), pursuant to which the Company
shall agree to provide certain registration rights with respect to the
Securities (as defined below), under the Securities Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

F. The Warrants and the Warrant Shares are collectively referred to herein as
the “Securities.”

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser,
severally and not jointly, agree as follows:



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms shall have the meanings set forth in this Section 1.1:

“Affiliate” of a Person means any other Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with the first Person, as such terms are used in and construed
under Rule 144 promulgated under the Securities Act. Without limiting the
foregoing with respect to a Purchaser, any investment fund or managed account
that is managed on a discretionary basis by the same investment manager as such
Purchaser will be deemed to be an Affiliate of such Purchaser.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or converted.

“Eligible Market” means any of The New York Stock Exchange, The NYSE Amex, The
NASDAQ Global Select Market, The NASDAQ Capital Market or the Trading Market.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Governmental Authority” shall mean any: (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, provincial, local, municipal, foreign or other
government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, department, agency, commission,
commissioner, bureau, tribunal, instrumentality, official, ministry, fund,
foundation, center, organization, board, unit, body or Person and any court or
other tribunal); or (d) regulatory or self-regulatory organization (including
the Trading Market).

“Knowledge” shall mean the actual knowledge of the Company’s and/or its
Subsidiaries’, as applicable, executive officers.

“Lien” means any mortgage, deed of trust, lien, charge, claim, encumbrance,
security interest, right of first refusal, preemptive right or other
restrictions of any kind.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, inquiry, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or, to the Company’s Knowledge, threatened in
writing.

“Registrable Securities” means all the Warrant Shares issued or issuable upon
exercise of the Warrants and any securities issued or issuable in exchange for
or in respect of such securities, together with any securities issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the foregoing.

 

- 2 -



--------------------------------------------------------------------------------

“Registration Statement” has the meaning as set forth in the Registration Rights
Agreement.

“SEC Reports” shall mean all reports, schedules, forms, applications and other
documents, together with any amendments required to be made with respect
thereto, required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the 12
months preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such materials).

“Senior Facility” means the credit facility established pursuant to the Credit
Documents and the credit facility established pursuant to a certain Credit
Agreement dated as of March 5, 2008, as amended, among Dialogic Corporation,
Dialogic Inc., Wells Fargo Foothill Canada ULC, as administrative agent, and the
lenders from time to time party thereto, or any replacement facilities
reasonably acceptable to holders of at least a majority of the aggregate amount
of Registrable Securities issued and issuable under the Warrants.

“Subsidiary” shall mean any Person which the Company controls directly or
indirectly by ownership of more than 50% of the outstanding voting equity.

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted and traded on any Trading Market, then any Business Day.

“Trading Market” means The NASDAQ Global Market or any other primary Eligible
Market or any national securities exchange, market or trading or quotation
facility on which the Common Stock is then listed or quoted.

“Transaction Documents” means this Agreement, the Warrants, the Registration
Rights Agreement and any other documents, certificates or agreements executed or
delivered in connection with the transactions contemplated hereby.

ARTICLE II.

PURCHASE AND SALE

2.1 Purchase and Sale of the Securities. Subject to the terms and conditions of
this Agreement, each Purchaser agrees, severally and not jointly, to purchase
from the Company, and the Company agrees to sell and issue to each Purchaser, at
the Closing, such Warrants to acquire up to that aggregate number of Warrant
Shares as is set forth opposite such Purchaser’s name in column (3) on the
Schedule of Purchasers.

2.2 Closing. The purchase and sale of the Warrants pursuant to the terms of this
Agreement (the “Closing”) shall take place at the offices of Schulte Roth &
Zabel LLP, 919 Third Avenue, New York, NY 10022, at 10:00 A.M. (New York City
time) on the date hereof, or at such other time and place as the Company and the
Purchasers mutually agree upon in writing (the “Closing Date”).

2.3 Purchase Price. The Warrants to be issued to such Purchaser at the Closing
shall be issued as payment of the Yield Enhancement Premium.

 

- 3 -



--------------------------------------------------------------------------------

2.4 Form of Payment. On the Closing Date, the Company shall deliver to each
Purchaser a Warrant pursuant to which such Purchaser shall have the right to
acquire up to such aggregate number of Warrant Shares as is set forth opposite
such Purchaser’s name in column (3) of the Schedule of Purchasers, duly executed
on behalf of the Company and registered in the name of such Purchaser or its
designee.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants as of the date hereof (except for representations and warranties
that speak as of a specific date, which shall be made as of such date) to each
of the Purchasers, except as set forth in the Schedules delivered herewith:

(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents to which it is a party and otherwise to carry
out its respective obligations hereunder and thereunder. Other than the Required
Approvals, the execution and delivery by the Company of each of the Transaction
Documents to which it is a party and the consummation by it of the transactions
contemplated hereunder and thereunder have been duly authorized by all necessary
action on the part of the Company and no further consent or action is required
by the Company, or its board of directors or stockholders. Each Transaction
Document has been (or upon delivery will have been) duly executed by the
Company, and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company, enforceable against
the Company, in accordance with its terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law.

(b) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Warrants and the Warrant Shares and the reservation for issuance of the
Warrant Shares) do not and will not (i) conflict with or violate any provision
of the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any Governmental Authority to which
the Company or a Subsidiary is subject (including, without limitation, foreign,
federal and state securities laws and regulations (assuming the correctness of
the representations and warranties made by the Purchasers herein), and the rules
and regulations of the Trading Market), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of clause
(ii) or (iii) above, as would not, reasonably be expected to, (i) adversely
affect the legality, validity or enforceability of any Transaction Document,
(ii) have or result in a material adverse effect on the results of operations,
assets, prospects, business or condition (financial or otherwise) of the Company
and the Subsidiaries, taken as a whole, or (iii) adversely impair the Company’s
ability to perform fully on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”).

 

- 4 -



--------------------------------------------------------------------------------

(c) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization, permit or order of, give
any notice to, or make any filing or registration with, any Governmental
Authority or other Person in connection with the execution, delivery and
performance by the Company of the Transaction Documents, other than the filing
by the Company, the filing by the Company of a Notice of Sale of Securities on
Form D with the Commission under Regulation D and state and applicable Blue Sky
filings, the obtaining by the Company of Stockholder Approval as contemplated by
Section 4.9, the filing of any requisite notices and/or applications(s) to the
Trading Market for the issuance and sale of the Warrants, and the issuance of
the Warrant Shares upon exercise of the Warrants, and the listing of the Warrant
Shares for trading or quotation, as the case may be, thereon (collectively, the
“Required Approvals”). Other than the Stockholder Approval contemplated by
Section 4.9, all Required Approvals have been obtained or effected on or prior
to the Closing Date, and neither the Company nor any Subsidiary are aware of any
facts or circumstances which might prevent the Company or any Subsidiary from
obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents. The Company is not in violation of
the requirements of the Trading Market.

(d) Issuance of the Securities. The issuance of the Warrants is duly authorized
and, upon issuance in accordance with the terms of the Transaction Documents,
will be validly issued, fully paid and non-assessable and free from all
preemptive or similar rights, taxes, Liens and charges with respect to the issue
thereof. As of the Closing, the Company shall have reserved from its duly
authorized capital stock not less than the sum of the maximum number of Warrant
Shares issuable upon exercise of the Warrants (without taking into account any
limitations on the exercise of the Warrants set forth therein). Upon exercise in
accordance with the Warrants, the Warrant Shares when issued, will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, Liens and charges with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock (as
set forth in the applicable charter documents). Subject to the accuracy of the
representations and warranties of the Purchasers in this Agreement, the offer
and issuance by the Company of the Securities is exempt from registration under
the Securities Act.

(e) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company has been set forth in the SEC Reports
and has changed since the date set forth in such SEC Reports only to reflect
stock option exercises and grants and warrant exercises that have not,
individually or in the aggregate, had a material effect on the issued and
outstanding capital stock, options and other securities and have not been
required to be reported by the Company under the Exchange Act. All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. No securities of the
Company are entitled to preemptive or similar rights, and no Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents. There are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Securities. The
Company does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement.

(f) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement. The Purchasers shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by a Purchaser pursuant to written agreements

 

- 5 -



--------------------------------------------------------------------------------

executed by such Purchaser which fees or commissions shall be the sole
responsibility of such Purchaser) made by or on behalf of other Persons for fees
of a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement. The Company shall indemnify and
hold harmless the Purchasers, their employees, officers, directors, agents, and
partners, and their respective Affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorney’s fees) and
expenses suffered in respect of any such claimed or existing fees, as such fees
and expenses are incurred.

(g) Private Placement; No Integrated Offering; No General Solicitation. Assuming
the accuracy of each Purchaser’s representations and warranties set forth in
Section 3.2(c)-(g) and that the Required Approvals have been obtained, (i) no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchasers under the Transaction Documents, and
(ii) the issuance and sale of the Securities hereunder does not contravene the
rules and regulations of the Trading Market. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2, neither the
Company, the Subsidiaries, any of their respective affiliates, nor any Person
acting on their behalf has, directly or indirectly, made any offers or sales of
any Company security or solicited any offers to buy any security, under
circumstances that would require registration of the issuance of any of the
Securities under the Securities Act, whether through integration with prior
offerings or otherwise. None of the Company, the Subsidiaries, their respective
affiliates nor any Person acting on their behalf will take any action or steps
that would require registration of the issuance of any of the Securities under
the Securities Act or cause the offering of any of the Securities to be
integrated with other offerings of securities of the Company. Neither the
Company, the Subsidiaries nor their affiliates, nor any Person acting on its or
their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities.

(h) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, interested stockholder, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate or articles of
incorporation, bylaws or other organizational or charter documents or the laws
of its jurisdiction of incorporation that is or could become applicable to the
Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of shares of Common Stock or a change in
control of the Company or any Subsidiary.

(i) Registration Eligibility. The Company is eligible to register the
Registrable Securities for resale by the Purchasers using Form S-3 promulgated
under the Securities Act.

(j) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Purchaser
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

(k) Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i).

 

- 6 -



--------------------------------------------------------------------------------

(l) Voting Agreements. The Company entered into a Voting Agreement (each, a
“Voting Agreement”) on March 16, 2012 in the form attached hereto as Exhibit D,
with each of the stockholders set forth on Schedule 3.1(l) (collectively, the
“Principal Stockholders”).

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, as
to itself only and for no other Purchaser, represents and warrants to the
Company as follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, limited liability company or
partnership power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution, delivery and performance by
such Purchaser of the Transaction Documents to which it is a party have been
duly authorized by all necessary corporate or, if such Purchaser is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of such Purchaser. Each of the Transaction Documents to
which such Purchaser is a party has been duly executed by such Purchaser and,
when delivered by such Purchaser in accordance with terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms.

(b) No Conflicts. The execution, delivery and performance of the Transaction
Documents by such Purchaser and the consummation by such Purchaser of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of such Purchaser’s certificate or articles of
incorporation, bylaws or other organizational or charter documents (to the
extent an entity), or (ii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any Governmental
Authority to which such Purchaser is subject (including, without limitation,
foreign, federal and state securities laws and regulations); except in the case
of clause (i) or (ii) above, as would not, reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the ability of
the Purchaser to perform its obligations thereunder.

(c) Investment Intent. Such Purchaser is acquiring the Securities as principal
for its own account for investment purposes and not with a view to distributing
or reselling such Securities or any part thereof in violation of applicable
securities laws, without prejudice, however, to such Purchaser’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by such Purchaser to hold
the Securities for any period of time. Such Purchaser understands that the
Securities have not been registered under the Securities Act, and therefore the
Securities may not be sold, assigned or transferred unless pursuant to (i) an
effective registration statement under the Securities Act with respect thereto
or (ii) an available exemption from the registration requirements of the
Securities Act.

(d) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, and on each date on which it exercises the
Warrants (other than pursuant to a cashless exercise), it will be, an
“accredited investor” as defined in Rule 501(a) under the Securities Act. Such
Purchaser is not a registered broker-dealer under Section 15 of the Exchange
Act.

(e) Experience of such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

- 7 -



--------------------------------------------------------------------------------

(f) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or, to such
Purchaser’s knowledge, any other general solicitation or general advertisement.

(g) Access to Data. Such Purchaser has received and reviewed information about
the Company and has had an opportunity to discuss the Company’s business,
management and financial affairs with its management and to review the Company’s
facilities. Such Purchaser acknowledges that it has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. The foregoing,
however, does not limit or modify the representations and warranties made by the
Company in this Agreement or any other provision in this Agreement or the right
of the Purchasers to rely thereon. Such Purchaser has sought such accounting,
legal and tax advice as it has considered necessary to make an informed decision
with respect to its acquisition of the Securities.

(h) Transfer or Resale. Such Purchaser understands that except as provided in
the Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Purchaser shall have delivered to the Company
(if requested by the Company) an opinion of counsel to such Purchaser, in a
generally acceptable form, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) such Purchaser provides the Company
with reasonable assurance that such Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the Securities
Act (or a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of
the Securities made in reliance on Rule 144 may be made only in accordance with
the terms of Rule 144, and further, if Rule 144 is not applicable, any resale of
the Securities under circumstances in which the seller (or the Person through
whom the sale is made) may be deemed to be an underwriter (as that term is
defined in the Securities Act) may require compliance with some other exemption
under the Securities Act or the rules and regulations of the Commission
promulgated thereunder; and (iii) neither the Company nor any other Person is
under any obligation to register the Securities under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder.

(i) Reliance on Exemptions. Such Purchaser understands that the Securities being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.

(j) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

- 8 -



--------------------------------------------------------------------------------

(k) Residency. Such Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below such Purchaser’s name on the applicable
signature page attached hereto.

The Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby or by any other Transaction Document other than those specifically set
forth in Section 3.2.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Register; Pledge.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for each series of the Warrants in which the
Company shall record the name and address of the Person in whose name the
Warrants have been issued (including the name and address of each transferee)
the number of Warrant Shares issuable upon exercise of the Warrants held by such
Person. The Company shall keep the register open and available at all times
during business hours for inspection of any Purchaser or its legal
representatives.

(b) The Company acknowledges and agrees that a Purchaser may from time to time
pledge or grant a security interest in some or all of the Securities in
connection with a bona fide margin agreement secured by the Securities and, if
required under the terms of such agreement, such Purchaser may transfer pledged
or secured Securities to the pledgees or secured parties. Such a pledge or
transfer would not be subject to approval of the Company and no legal opinion of
the pledgee, secured party or pledgor shall be required in connection therewith.
Further, no notice shall be required of such pledge. At the appropriate
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities.

4.2 Furnishing of Information. As long as any Purchaser owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Purchaser owns Securities, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Purchasers and make
publicly available in accordance with paragraph (c) of Rule 144 such information
as is required for the Purchasers to sell the Securities under Rule 144. The
Company further covenants that it will take such further action as any holder of
Securities may reasonably request to satisfy the provisions of Rule 144
applicable to the issuer of securities relating to transactions for the sale of
securities pursuant to Rule 144.

4.3 Integration. The Company shall not, and shall use its reasonable best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Purchasers or,
except with the prior written consent of holders of at least a majority of the
aggregate amount of Registrable Securities issued and issuable hereunder and
under the Warrants, that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market.

 

- 9 -



--------------------------------------------------------------------------------

4.4 Reservation and Listing of Securities. The Company shall, as applicable
(i) prepare and timely file with each Trading Market an additional shares
listing application covering all of the shares of Common Stock issued or
issuable under the Transaction Documents, (ii) use reasonable best efforts to
cause such shares of Common Stock to be approved for listing on each Trading
Market as soon as practicable thereafter, (iii) provide to the Purchasers
evidence of such listing, and (iv) use reasonable best efforts to maintain the
listing of such Common Stock on each such Trading Market or another Eligible
Market.

4.5 Form D and Blue Sky. The Company shall file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to the
Purchasers. The Company shall, on or before the Closing Date, take such action
as the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to, qualify the Securities for sale to the Purchasers at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Purchasers on or prior to the Closing Date. Without limiting any other
obligation of the Company under this Agreement, the Company shall timely make
all filings and reports relating to the offer and sale of the Securities
required under all applicable securities laws (including, without limitation,
all applicable federal securities laws and all applicable “Blue Sky” laws), and
the Company shall comply with all applicable federal, state and local laws,
statutes, rules, regulations and the like relating to the offering and sale of
the Securities to the Purchasers.

4.6 Shareholders Rights Plan. No claim will be made or enforced by the Company
or any other Person that any Purchaser is an “Acquiring Person” or any similar
term under any shareholders rights plan or similar plan or arrangement in effect
or hereafter adopted by the Company, or that any Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Securities under the Transaction Documents or under any other agreement between
the Company and the Purchasers.

4.7 Voting Agreement. The Company shall use its reasonable best efforts to
effectuate the transactions contemplated by each of the Voting Agreements. The
Company shall not amend or waive any provision of any Voting Agreement and shall
enforce the provisions of the Voting Agreements in accordance with its
respective terms. If any Principal Stockholder breaches any provisions of its
Voting Agreement, the Company shall promptly use its best efforts to seek
specific performance of the terms of such Voting Agreement in accordance with
Section 3.2 of the applicable Voting Agreement. In addition, if the Company
receives any notice from any Principal Stockholder pursuant to a Voting
Agreement, the Company shall promptly, but in no event later than two
(2) Business Days, deliver a copy of such notice to each Purchaser.

4.8 Stockholder Approval. If required by any governmental or regulatory agency,
the Company shall provide each stockholder entitled to vote at a special or
annual meeting of stockholders of the Company (the “Stockholder Meeting”), which
shall be called as promptly as practicable after the date hereof, but in no
event later than May 31, 2012 (the “Stockholder Meeting Deadline”), a proxy
statement, in a form reasonably acceptable to the Purchasers after review by
Schulte Roth & Zabel LLP at the expense of the Company, soliciting each such
stockholder’s affirmative vote at the Stockholder Meeting for approval of
resolutions (the “Resolutions”) providing for the issuance of all of the
Securities as described in the Transaction Documents in accordance with
applicable law and the rules and regulations of the Trading Market (such
affirmative approval being referred to herein as the “Stockholder Approval” and
the date such approval is obtained, the “Stockholder Approval Date”), and the
Company shall use its reasonable best efforts to solicit its stockholders’
approval of such Resolutions and to cause the Board of Directors of the Company
to recommend to the stockholders that they approve the Resolutions. The Company
shall be obligated to seek to obtain the Stockholder Approval by the

 

- 10 -



--------------------------------------------------------------------------------

Stockholder Meeting Deadline. If, despite the Company’s reasonable best efforts,
the Stockholder Approval is not obtained at the Stockholder Meeting, the Company
shall cause an additional Stockholder Meeting to be held each calendar quarter
thereafter until Stockholder Approval is obtained.

ARTICLE V.

CLOSING DELIVERABLES

5.1 Closing Deliverables of the Company. At the Closing, the Company shall
deliver to the Investors the following:

(a) Representations and Warranties. The representations and warranties of the
Company shall be true and correct in all material respects (except to the extent
such representations and warranties are qualified as to materiality, in which
case such representations and warranties shall be true and correct in all
respects) as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date) and the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date. If the Closing Date is not on the date hereof, such Purchaser shall have
received a certificate, executed by the Chief Executive Officer of the Company,
dated as of the Closing Date, to the foregoing effect and as to such other
matters as may be reasonably requested by such Purchaser in the form attached
hereto as Exhibit E.

(b) Transaction Documents. The Company shall have duly executed and delivered to
such Purchaser (A) each of the Transaction Documents to which it is a party and
the Company shall have duly executed and delivered to such Purchaser such
aggregate and (B) such Warrants (for such aggregate number of shares of Common
Stock as is set forth across from such Purchaser’s name in column (3) of the
Schedule of Purchasers).

ARTICLE VI.

MISCELLANEOUS

6.1 Cash Payments. The parties hereto acknowledge and agree, notwithstanding
anything to the contrary contained in the Transaction Documents, that any cash
payments required to be made by the Company or a Subsidiary in any of the
Transaction Documents while the Senior Facility is outstanding shall only be
made if allowed under the Senior Facility or with the prior written consent of
the lenders thereunder.

6.2 Fees and Expenses. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or broker’s commissions (other
than for Persons engaged by any Purchaser) relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold each Purchaser
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Purchasers.

6.3 Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Purchasers, the Company, their affiliates and Persons acting on their behalf
with respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except

 

- 11 -



--------------------------------------------------------------------------------

as specifically set forth herein or therein, neither the Company nor any
Purchaser makes any representation, warranty, covenant or undertaking with
respect to such matters. No provision of this Agreement may be amended other
than by an instrument in writing signed by the Company and the holders of at
least a majority of the aggregate amount of Registrable Securities issued and
issuable hereunder and under the Warrants, and any amendment to this Agreement
made in conformity with the provisions of this Section 6.3 shall be binding on
all Purchasers and holders of Securities. No provision hereof may be waived
other than by an instrument in writing signed by the party against whom
enforcement is sought. No such amendment shall be effective to the extent that
it applies to less than all of the holders of the applicable Securities then
outstanding. The Company has not, directly or indirectly, made any agreements
with any Purchasers relating to the terms or conditions of the transactions
contemplated by the Transaction Documents except as set forth in the Transaction
Documents. Without limiting the foregoing, the Company confirms that, except as
set forth in this Agreement, no Purchaser has made any commitment or promise or
has any other obligation to provide any financing to the Company or otherwise.

6.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided under this Agreement or any other Transaction
Document shall be in writing and shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section prior
to 6:30 p.m. (New York City time) on a Trading Day, (ii) the Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Agreement later than 6:30
p.m. (New York City time) on any date and earlier than 11:59 p.m. (New York City
time) on such date, (iii) the Trading Day following the date of mailing, if sent
by nationally recognized overnight courier service, specifying next business day
delivery or (iv) upon actual receipt by the party to whom such notice is
required to be given if delivered by hand. The address for such notices and
communications shall be as follows:

 

If to the Company:   

Dialogic Inc.

9800 Cavendish Blvd., Suite 500, Montreal,

Quebec, Canada H4M 2V9

Telephone: (514) 832-3577

Facsimile: (514) 745-0055

Attention: Anthony Housefather, EVP and

General Counsel

         With a copy to:   

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304

Telephone: (650)843-5000

Facsimile: 650/849-7400

Attention: Jim Fulton

         If to the Transfer Agent   

Computershare

520 Pike Street Suite 1220

Seattle WA 98101

Telephone: (206) 674-3050

Facsimile: (206) 674-3059

Attention: Lisa Porter, Relationship Manager

         If to a Purchaser:    To its address and facsimile number set forth on
the Schedule of Purchasers, with copies to such Purchaser’s representatives as
set forth on the Schedule of Purchasers.

 

- 12 -



--------------------------------------------------------------------------------

With a copy (for information purposes only) to:   

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10028

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

Attention: Eleazer N. Klein

        

or such other address as may be designated in writing hereafter, in the same
manner, by such Person by two (2) Trading Days’ prior notice to the other party
in accordance with this Section 6.4.

6.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Purchasers and the Company, or, in the case of a waiver, by the Purchasers. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.

6.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.

6.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers. Any Purchaser may assign
its rights under this Agreement to any Person to whom such Purchaser assigns or
transfers any Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof and
of the applicable Transaction Documents that apply to the “Purchasers.”
Notwithstanding anything to the contrary herein, Securities may be pledged to
any Person in connection with a bona fide margin account or other loan or
financing arrangement secured by such Securities.

6.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee is an intended third party beneficiary of
Section 4.6 and may enforce the provisions of such Sections directly against the
parties with obligations thereunder.

6.9 Governing Law; Venue; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York (except for matters governed by corporate law in the
State of Delaware), without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the

 

- 13 -



--------------------------------------------------------------------------------

state and federal courts sitting in the City of New York, Borough of Manhattan.
Each party hereto hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, Borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of this Agreement). Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. If either party shall
commence a Proceeding to enforce any provisions of this Agreement, then the
prevailing party in such Proceeding shall be reimbursed by the other party for
its attorneys’ fees and other reasonable costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.

6.10 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery and/or exercise of
the Securities, as applicable.

6.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) filed of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
signature page were an original thereof.

6.12 Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

6.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

- 14 -



--------------------------------------------------------------------------------

6.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

6.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. Any Person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. The Company
therefore agrees that the Purchasers shall be entitled to seek specific
performance and/or temporary, preliminary and permanent injunctive or other
equitable relief from any court of competent jurisdiction in any such case
without the necessity of proving actual damages and without posting a bond or
other security.

6.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser hereunder or pursuant to any of the other Transaction
Documents or any Purchaser enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company or any
Subsidiary by a trustee, receiver or any other person under any law (including,
without limitation, any bankruptcy law, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

6.17 Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

6.18 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGES FOLLOW]

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

COMPANY: DIALOGIC INC. By:  

/s/ Anthony Housefather

 

Name: Anthony Housefather

Title: EVP Corporate Affairs and General Counsel

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

SPECIAL VALUE EXPANSION FUND, LLC By:   Tennenbaum Capital Partners, LLC Its:  
Investment Manager By:  

            /s/ Rajneesh Vig

  Name:   Rajneesh Vig   Title:   Managing Partner SPECIAL VALUE OPPORTUNITIES
FUND, LLC By:   Tennenbaum Capital Partners, LLC Its:   Investment Manager By:  

            /s/ Rajneesh Vig

  Name:   Rajneesh Vig   Title:   Managing Partner TENNENBAUM OPPORTUNITIES
PARTNERS V, LP By:   Tennenbaum Capital Partners, LLC Its:   Investment Manager
By:  

            /s/ Rajneesh Vig

  Name:   Rajneesh Vig   Title:   Managing Partner



--------------------------------------------------------------------------------

SCHEDULE OF PURCHASERS

 

(1)    (2)    (3)    (4) Purchaser    Address and Facsimile Number    Number of
Warrant Shares   

Legal Representative’s

Address and Facsimile Number

Special Value Expansion Fund, LLC   

2951 28th Street, Suite 1000

Santa Monica, CA 90405

Attention: Raj Vig and General Counsel

Email: raj.vig@tennenbaumcapital.com

   2,492,582   

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone:(212) 756-2000

Special Value Opportunities Fund, LLC   

2951 28th Street, Suite 1000

Santa Monica, CA 90405

Attention: Raj Vig and General Counsel

Email: raj.vig@tennenbaumcapital.com

   5,907,418   

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone:(212) 756-2000

Tennenbaum Opportunities Partners V, LP   

2951 28th Street, Suite 1000

Santa Monica, CA 90405

Attention: Raj Vig and General Counsel

Email: raj.vig@tennenbaumcapital.com

   9,600,000   

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone:(212) 756-2000



--------------------------------------------------------------------------------

Schedule 3.1(l)

Special Value Opportunities Fund, LLC

Tennenbaum Opportunities Partners V, LP

Special Value Expansion Fund, LLC

Eicon Dialogic Investment SRL

APS KBUS 17 NR 2101

GW Invest ApS

Pierre McMaster